     Case 2:21-cv-00983-APG-EJY Document 25 Filed 07/23/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     SHIRLEY L. ROOP, an individual,           )        Case No. 2:21-cv-00983-APG-EJY
10                                             )
                                               )
11                                 Plaintiff,  )
                                               )
12   vs.                                       )        JOINT MOTION FOR EXTENSION OF
                                               )        TIME FOR DEFENDANT EQUIFAX
13                                             )        INFORMATION SERVICES LLC TO
     JPMORGAN CHASE BANK, N.A., a national )
     banking association; WELLS FARGO BANK, )           FILE ANSWER
14
     N.A., a national banking association;     )
                                                        FIRST REQUEST
15   EQUIFAX INFORMATION SERVICES LLC, )
                                               )
     a foreign limited-liability company;      )
16   EXPERIAN INFORMATION SOLUTIONS, )
     INC., a foreign corporation; EXPERIAN     )
17
     INFORMATION SOLUTIONS, INC., a foreign ))
18   corporation; INNOVIS DATA SOLUTIONS, )
     INC., a foreign corporation,              )
19                                             )
                                   Defendants. )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25

26          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
27   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
28
     Case 2:21-cv-00983-APG-EJY Document 25 Filed 07/23/21 Page 2 of 2



 1   no opposition.    Accordingly, pursuant to LR IA 6-1, IT IS HEREBY STIPULATED AND

 2   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

 3   answer, move or otherwise respond to the Complaint in this action is extended from July 23, 2021

 4   through and including August 23, 2021. The request was made by Equifax so that it can have an

 5   opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

 6   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

 7          Respectfully submitted, this 23rd day of July, 2021.

 8

 9   CLARK HILL PLLC                                       No opposition
10   By: /s/Jeremy J. Thompson                              /s/Kevin L. Hernandez
     Jeremy J. Thompson                                    Kevin L. Hernandez
11   Nevada Bar No. 12503                                  Nevada Bar No. 12594
12   3800 Howard Hughes Pkwy,                              LAW OFFICE OF KEVIN L.
     Suite 500                                             HERNANDEZ
13   Las Vegas, NV 89169                                   8872 S. Eastern Avenue
     Tel: (702) 862-8300                                   Las Vegas, NV 89123
14   Fax: (702) 862-8400                                   Phone: (702) 563-4450
     Email: jthompson@clarkhill.com                        Fax: (702) 552-0408
15
                                                           Email: kevin@kevinhernandezlaw.com
16   Attorney for Defendant Equifax Information
     Services LLC                                          Attorneys for Plaintiff
17

18

19

20   IT IS SO ORDERED:

21

22
     __________________________________
23
     United States Magistrate Judge
24

25   DATED: July 23, 2021
26

27

28

                                                     -2-
